 

EXHIBIT 10.1

 

SHARE PURCHASE AGREEMENT

 

relating to the purchase of 100% of the share capital of

Agricerere S.r.l. società agricola, Agrielektra S.r.l. società agricola,

Agrisorse S.r.l. società agricola, società agricola Gefa S.r.l.

 

May 14th, 2015

 

 

 

 

SHARE PURCHASE AGREEMENT

 

By and between

 

BlueSphere Italy S.r.l., a limited liability company incorporated and existing
under the laws of Italy, having its registered office at Corso G. Matteotti, 1,
20122 – Milan, Italy, Italian Tax Code and VAT No. 09084920967, represented by
Mr. Roy Amitzur, born in Tel-Aviv, Israel on July 3rd, 1962, acting as
attorney-in-fact by power of attorney dated May 13th, 2015, duly empowered for
the purposes hereof (hereinafter referred to as the “BUYER”);

 

- on one side -

 

and

 

Volteo Energie S.p.A., a company wholly owned by Kinexia S.p.A., incorporated
and existing under the laws of Italy, having its registered office at Via
Privata Bensi Giovanni 12/3, 20152 – Milan, Italy, Italian Tax Code and VAT No.
06375370969, represented by Flavio Raimondo, duly authorized by resolution of
the Board of Directors of May 13th, 2015, duly empowered for the purposes hereof
(hereinafter referred to as the “VOLTEO”);

 

Agriholding S.r.l., a company incorporated and existing under the laws of Italy,
having its registered office at Via Durini 27, 20122 - Milan, Italy, Italian Tax
Code and VAT No. 07447890968, represented by Mr. Davide Longo, born in Vigevano
(PV), Italy on April 11th, 1962, acting as legal representative, duly empowered
for the purposes hereof (hereinafter referred to as “AGRIHOLDING”);

 

Overland S.r.l., a company incorporated and existing under the laws of Italy,
having its registered office at Via del Carmine 2/A, 27029 - Vigevano (PV),
Italy, Italian Tax Code and VAT No. 01926930189, represented by Mr. Luca
Brindisi, born in Vercelli on (VC), Italy on October 29th, 1975, acting as legal
representative, duly empowered for the purposes hereof (hereinafter referred to
as “OVERLAND”);

 

(hereinafter, Volteo Energie S.p.A., Agriholding S.r.l. and Overland S.r.l.,
collectively referred to as the “SELLERS”);

- on the other side -

 

(hereinafter, the BUYER and the SELLER, collectively referred to as the
“PARTIES” and individually as the “PARTY”).

 

WHEREAS:

 

A.Agricerere S.r.l. società agricola, is a limited liability company (“società a
responsibilità limitata”) organized under the laws of Italy, with registered
office at Via Stropeni 12-14, Vigevano (PV), Italy, with fully paid-in share
capital of EUR 20,000.00 (twenty thousand/00), registered with the Companies’
Register of Pavia and having tax code number 02419500182 (hereinafter referred
to as “Agricerere”);

 

B.Agrielektra S.r.l società agricola, is a limited liability company (“società a
responsibilità limitata”) organized under the laws of Italy, with registered
office at Via Stropeni 12-14, Vigevano (PV), Italy, with fully paid-in share
capital of EUR 20,000.00 (twenty thousand/00), registered with the Companies’
Register of Pavia and having tax code number 02419510181 (hereinafter referred
to as “Agrielektra”);

 

C.Agrisorse S.r.l. società agricola, is a limited liability company (“società a
responsibilità limitata”) organized under the laws of Italy, with registered
office at Via Stropeni 12-14, Vigevano (PV), Italy, with fully paid-in share
capital of EUR 20,000.00 (twenty thousand/00), registered with the Companies’
Register of Pavia and having tax code number 02419520180 (hereinafter referred
to as “Agrisorse”);

 

1

 

 

D.Società agricola Gefa S.r.l., is a limited liability company (“società a
responsibilità limitata”) organized under the laws of Italy, with registered
office at Via Stropeni 12-14, Vigevano (PV), Italy, with fully paid-in share
capital of EUR 20,000.00 (twenty thousand/00), registered with the Companies’
Register of Pavia and having tax code number 02409210180 (hereinafter referred
to as “Gefa”);

 

(hereinafter, Agricerere, Agrielektra, Agrisorse and Gefa, collectively referred
to as the “SPVs”);

 

E.The activity of each SPVs consists in owning and operating an anaerobic
digestion biogas plant for the production of electricity;

 

F.The share capital of each SPV is subscribed and paid-in as follows:

 

Volteo Energie S.p.A. 70% (seventy per cent);     Agriholding S.r.l. 20% (twenty
per cent);     Overland S.r.l. 10% (ten per cent);

 

G.The SELLERS intend to sell their participation constituting 100% (one hundred
per cent) of the share capital of the SPVs (hereinafter referred to as the
“SHARES”);

 

H.prior to the execution of this Agreement, the BUYER has had the opportunity to
conduct, with the assistance of its advisors, a legal, technical, tax,
accounting and insurance due diligence on certain documentation, as made
available by VOLTEO on behalf of the SELLERS, and by visiting each of all the
four anaerobic digestion biogas plants for the production of electricity owned
and operated by the SPVs (“Due Diligence”); the BUYER, further to the Due
Diligence, has decided to enter into this Agreement;

 

I.Subject to the terms and conditions contained herein, the SELLERS intend to
sell to the BUYER, and the BUYER, intends to purchase from the SELLERS, the
SHARES. For sake of clarity, the BUYER is interested in acquiring the SHARES of
each SPV, each one separately and independently from the others, with the
purpose of operating each of the anaerobic digestion biogas plant for the
production of electricity, each one separately and independently from the
others.

 

Now, therefore, the PARTIES agree as follows:

 

ARTICLE 1

 

RECITALS, EXHIBITS AND DEFINITIONS

 

1.01.In addition to other terms defined elsewhere in this Share Purchase
Agreement, the following terms shall have the following meanings:

 

AA EBITDA The yearly Actual Averaged EBITDA is the EBITDA over the 18 months
period following the CLOSING DATE divided by 1.5;     AGREEMENT This Share
Purchase Agreement by and between the SELLERS and the BUYER, including its
recitals and Exhibits, as it may be amended from time to time;     APPLICABLE
PERCENTAGE Means: 70% for VOLTEO, 20% for AGRIHOLDING and 10% for OVERLAND;    
BALANCE SHEET The balance sheets as of December 31st, 2013 of each SPV attached
hereto as Exhibit 1.01.a.;

 

2

 

 

BUSINESS DAY Any calendar day on which banks are open for business in Milan,
Italy and in Israel;     CHANGE OF CONTROL
CONTRACT All contracts entered into by each SPV with third parties and/or by the
SELLERS with reference to a specific SPV, hereto attached under Exhibit 4.01.a.,
(i) which require a consent of such third parties to the transaction
contemplated herein (and in this case the BUYER shall cooperate with the
SELLERS, in order to achieve the aforementioned consent), or (ii) which require
any prior notification of the transaction contemplated herein to such third
parties;     CLOSING The set of actions described in Article 6.02. below;    
CLOSING DATE The date on which the CLOSING will take place pursuant to Article
6.02. below;     CONDITIONS All conditions precedent, as set forth in Article
4.01. below, upon which the CLOSING and the transfer of the SHARES are
conditional;     EBITDA For the purposes of this AGREEMENT, EBITDA has the
following meaning: “Total cash revenues received minus all cash expenditures
made during the relevant period excluding principle and interest payments due to
the bank and taxes”;     ENCUMBRANCE(S) Any charge, pledge, mortgage, lien
(diritti reali di godimento o garanzia), restriction (including any right to
acquire, option, right of first refusal or right of pre-emption), title
retention or any other agreement or arrangement, the effect of which is the
creation of third party rights of any nature, or any agreement or arrangement to
create any of the same;    

EQUITY IRR TARGET

Means the target Equity Investment Return Rate on the AGREED PURCHASE PRICE as
calculated in the Base Model attached hereto as Exhibit 3.01.a (hereinafter
referred to as the “BASE MODEL”), which shall be at least 25% (twenty five per
cent) on the AGREED PURCHASE PRICE;     GAAP The Italian generally accepted
accounting principles approved by the Consiglio Nazionale dei Dottori
Commercialisti e dei Ragionieri as supplemented by the principles specified by
the Organismo Italiano di Contabilità or, in their absence, the accounting
principles prepared by the International Accounting Standard Board (I.A.S.B.),
consistently applied by each SPVs in the preparation of its financial
statements;     INTERIM FINANCIAL STATEMENT The financial statements as of
December 30th, 2014 of each SPV attached hereto as Exhibit 1.01.b.;

 

3

 

 

LOSSES Any liabilities, obligations, losses, damage, charges, costs (including
reasonable defence costs), expenses of any type, nature and amount;     MATERIAL
ADVERSE CHANGE The approval of any law or decree, and/or the issuance of any
other administrative or governative measure, and/or judgments rendered by the
Italian Constitutional Court and/or any definitive judgments rendered by any
Italian Court, or any kind of damage, destruction or loss by reason of fire,
flood, accident, or other casualty, of such character, which, directly or
indirectly, materially impedes the ongoing operations of the SPVs or has the
effect of prohibiting or making illegal, either in whole or in part, the
transaction contemplated herein;     NET ASSETS The net assets of each SPV as
indicated and to be calculated according to the format attached hereto as
Exhibit 1.01.c.. For clarity sake, (i) VAT receivables shall be excluded from
the net assets value calculation,  (ii) any outstanding balance (principal and
interest) of the debts rescheduling agreements regarding trade payables towards
OVERLAND and the entities controlled by AGRIHOLDING enclosed as Exhibit
8.01.10.c shall be computed in deduction in the calculation of the net assets
value and (iii) the minimum required net assets value for each SPVs shall be at
least EUR 409,000.00 (four hundred nine thousand/00) (hereinafter the “MINIMUM
REQUIRED NET ASSETS”)     REFERENCE DATE September 30th, 2014;     SHARES The
share of the capital of the SPVs owned by the SELLERS and representing 100% (one
hundred per cent) of each SPVs corporate capital;    

SELLERS’ BANK

ACCOUNTS

The bank accounts designated by each of the SELLERS for the payments pursuant to
this AGREEMENT at the following banks and having the following details:

 

Volteo: [REDACTED];

 

Overland: [REDACTED];

 

Agriholding: [REDACTED].

    TAX or TAXES All state or local taxes, social security contributions, fees,
levies or other fiscal assessments and duties imposed by any federal, national
or local taxing authorities, including (without limitation) all income taxes,
gross receipts, transfer, recording, license, withholding, payroll, stamp,
occupation and property taxes, excise or customs duties, sale, use, VAT and
franchise taxes or other similar fees, assessments and charges, however
denominated, together with all interest, penalties, surcharges, additions to tax
or additional amounts imposed by any governmental authority pertaining to the
present and past activities, acts, events, omissions or corporate and
contractual transactions performed or in any case carried out by and/or in the
name or on behalf of the SPVs.

 

4

 

 

1.02.References to this AGREEMENT, include the recitals and Exhibits which form
part of this AGREEMENT for all purposes. Article headings are inserted for ease
of reference only and shall not affect construction.

 

ARTICLE 2

 

PURCHASE AND SALE OF THE SHARES

 

2.01.Subject to the terms and conditions contained in this AGREEMENT, at CLOSING

 

2.01.1each of the SELLERS shall sell, and the BUYER, shall purchase, all right,
title and interest to the SHARES of Agricerere;

 

2.01.2each of the SELLERS shall sell, and the BUYER, shall purchase, all right,
title and interest to the SHARES of Agrisorse;

 

2.01.3each of the SELLERS shall sell, and the BUYER, shall purchase, all right,
title and interest to the SHARES of Agrielektra;

 

2.01.4each of the SELLERS shall sell, and the BUYER, shall purchase, all right,
title and interest to the SHARES of Gefa.

 

2.02.In consideration of the above, for the purposes of the pre-emption right
provided by Art. 8 of the by-laws of the SPVs, by executing this AGREEMENT each
of the SELLERS gives its consent to the others to transfer the SHARES to the
BUYER, according to the terms and conditions of this AGREEMENT, and waives any
rights that such SELLER could have by way of law, contract or otherwise
(including pre-emption rights) with respect to the SHARES or their transfer,
including waiver of the compliance with the provisions relating thereto. In
particular, SELLERS represent that they have waived the rights of first offer
provided under Art. 8 of SPVs’ by-laws.

 

2.03.The BUYER’s obligations arising out of this Agreement shall be secured by a
Corporate Guarantee issued by the BUYER’S parent company BlueSphere Corp. a
company incorporated and existing under the laws of the U.S.A, having its office
at 301 McCullough Drive 4th Floor, Charlotte, North Carolina (US), in a form
substantially in line with the text of the Exhibit 2.03. (hereinafter referred
to as the “Corporate Guarantee”).

 

ARTICLE 3

 

PURCHASE PRICE

 

3.01.The PARTIES have agreed on a overall consideration for the acquisition of
the SHARES of each SPV equal to EUR 1,400,000.00 (one million four hundred
thousand/00) for the purchase of the entire share capital of each SPV
(hereinafter referred to the “AGREED PURCHASE PRICE”), i.e.:

 

-EUR 1,400,000.00 for Agricerere;



-EUR 1,400,000.00 for Agrielektra;

 

5

 

 

-EUR 1,400,000.00 for Agrisorse;



-EUR 1,400,000.00 for Gefa.

 

The AGREED PURCHASE PRICE for each SPV shall be attributed to each SELLER
according to its participation in the share capital of each SPV; accordingly:

 

·VOLTEO shall be entitled to 70% (seventy per cent) of the AGREED PURCHASE
PRICE;



·AGRIHOLDING shall be entitled to 20% (twenty per cent) of the AGREED PURCHASE
PRICE;



·OVERLAND shall be entitled to 10% (ten per cent) of the AGREED PURCHASE PRICE.

 

The PARTIES hereby represent and acknowledge that the AGREED PURCHASE PRICE has
been determined for each SPV on the basis of the Base Line EBITDA guaranteed by
SELLERS as evidenced in the BASE MODEL attached hereto under Exhibit 3.01.a
(hereinafter referred to as the “BL EBITDA”) and an EQUITY IRR TARGET,
calculated on the AGREED PURCHASE PRICE of no less than 25% (twenty five per
cent) as indicated in the BASE MODEL. Any variation of the EBITDA results in the
18 months following the CLOSING DATE will trigger the application of the
adjustment mechanism provided for by Article 3.03. hereinafter. The PARTIES
acknowledge that the AGREED PURCHASE PRICE includes the assignment to the BUYER
of the SELLERS shareholders’ loans of each SPV existing at CLOSING DATE and
specified in Exhibit 3.01.b.

 

3.02.Payments.

 

SELLERS, in consideration of the BUYER’s availability and interest to purchase
the entire share capital of each SPV, has accepted to grant to BUYER a credit of
EUR 100,000.00 (one hundred thousand/00) (the “SPECIAL CREDIT”) to be set off
against the AGREED PURCHASE PRICE to be paid as consideration for the
acquisition of SELLERS SHARES in each SPV to be divided and allocated 50% (fifty
per cent) to the CLOSING PAYMENT and 50% (fifty per cent) to DEFERRED PAYMENT
(hereinafter referred to as the “AGREED CONSIDERATION”).

 

The AGREED CONSIDERATION for the acquisition of the SHARES of each SPV shall be
paid as follows:

 

(a)the cash amount of EUR 650,000.00 (six hundred fifty thousand/00), equal to
50% (fifty per cent) of the AGREED PURCHASE PRICE less 50% (fifty per cent) of
the SPECIAL CREDIT (hereinafter referred to as the “CLOSING PAYMENT”), or the
different amount that will result from the application of the adjustment
mechanism provided for in Article 7.02. (hereinafter referred to as the
“ADJUSTED CLOSING PAYMENT”), shall be paid on the CLOSING DATE;

 

(b)the balance equal to the AGREED PURCHASE PRICE, less the ADJUSTED CLOSING
PAYMENT and less 50% (fifty per cent) of the SPECIAL CREDIT (hereinafter
referred to as the “BALANCE”), or the different amount that will result from the
application of adjustment mechanism provided for in Article 3.03. (hereinafter
referred to as the “DEFERRED PAYMENT”), shall be paid on the third anniversary
of the CLOSING DATE (hereinafter referred to as the “DEFERRED PAYMENT MATURITY
DATE”) and it shall be reflected in three notes, one for each SELLER in a form
substantially in line with the text of the Exhibit 3.02.(b), bearing interest at
annual rate of 5% (five per cent), to be delivered by BUYER to each relevant
SELLERS as provided for by Article 3.03. below (hereinafter referred to as the
“NOTES”).

 

6

 

 

3.03.Deferred payment adjustment mechanism.

 

The PARTIES in view of SELLER’s commitment, indicated in Article 3.01. above, to
guarantee the BL EBITDA and the EQUITY IRR TARGET for the period of 18 months
from the CLOSING DATE (hereinafter referred to as the “ADJUSTMENT PERIOD”), have
agreed on the following adjustment mechanism regarding the DEFERRED PAYMENT.

 

The DEFERRED PAYMENT shall be adjusted on the basis of the AA EBITDA versus the
BL EBITDA for the same period, according to the mechanism described hereinafter.
For sake of clarity, the PARTIES acknowledge that for the purpose of this
Article 3.03.; any indirect or direct fee or remuneration paid to BUYER shall
not be deducted from the cash revenues and shall be added back for the purpose
of the calculation of the AA EBITDA.

 

3.03.1In the event of an increase of the AA EBITDA with respect to the BL
EBITDA, the DEFERRED PAYMENT shall be increased of an amount equal to 50% (fifty
per cent) of difference between the AA EBITDA and the BL EBITDA (such amount is
hereinafter referred to as the “IA AMOUNT”) to be paid at the same terms and
conditions of the DEFERRED PAYMENT, being agreed that on the IA AMOUNT will not
mature the interest indicated in Article 3.02..

 

3.03.2In case of any decrease in the AA EBITDA below the BL EBITDA, the amount
of the DEFERRED PAYMENT shall be reduced of the amount necessary to maintain an
AGREED PURCHASE PRICE that yields at the EQUITY IRR TARGET (hereinafter referred
to as the “EBITDA INDEMNITY”), but not exceeding 35% (thirty five per cent) of
the BALANCE.

 

3.03.3Within 30 (thirty) days after the end of the ADJUSTMENT PERIOD, BUYER
shall communicate to SELLERS the amount of the DEFERRED PAYMENT and deliver to
SELLERS evidence supporting its calculation, SELLERS have 15 (fifteen) days from
receipt of BUYER’s communication to review the DEFERRED PAYMENT amount. In case
of disagreement regarding the DEFERRED PAYMENT amount (to be addressed in
writing), the PARTIES in good faith will have additional 15 (fifteen) days to
find an agreement. In case the of disagreement cannot be resolved, an
independent accountant or auditor who will act as arbitrator, shall be appointed
by the PARTIES, as set forth under Article 7.05. of this Agreement.

 

3.03.45 (five) BUSINESS DAYS after the DEFERRED PAYMENT amount has become
definitive, as provided for by Article 3.03.3, either pursuant to SELLER’s
agreement or pursuant to the arbitrator’s decision, BUYER shall execute and
deliver to SELLER the NOTE

 

ARTICLE 4

 

CONDITION PRECEDENT

 

4.01.The CLOSING and the transfer of the SHARES of each SPV are conditional upon
the occurrence of all the conditions precedent (hereinafter referred to as the
“CONDITIONS”) described below:

 

a.if necessary, for the CHANGE OF CONTROL CONTRACTS indicated under Exhibit
4.01.a., the SELLERS shall have caused each relevant SPV to (i) obtain the
necessary consent from its counterpart in such cases where consent is required,
or (ii) notify its counterpart in such cases where pure notification is required
and shall deliver evidence thereof to the BUYER;

 

7

 

 

b.with regard to the Financing Agreement entered into on February 25th, 2013, as
amended and restated and presently in force between the SPVs, Banca IMI S.p.A.
and Intesa San Paolo S.p.A. (hereinafter referred to as the “FINANCING
AGREEMENT”) and all other contracts, deeds and agreements connected or related
to the loans facilities under the FINANCING AGREEMENT (hereinafter collectively
referred to as the “FINANCING DOCUMENTS”), SELLERS shall have obtained from the
lending banks, pursuant to a written request addressed to the lending banks
according to the text attached hereto under Exhibit 4.01.b., a written document
(hereinafter referred to as the “CONFIRMATION LETTER”) containing:

 

(i)any consent and/or approval necessary under FINANCING DOCUMENTS;

 

(ii)the confirmation that the terms and conditions of the FINANCING DOCUMENTS
will remain in force and unchanged as a result of the transaction envisaged
under the AGREEMENT and the consequent change of control;

 

(iii)the confirmation that SELLERS’ (and Kinexia S.p.A.) commitments under the
FINANCING DOCUMENTS, have been complied with, extinguished or waived by the
lending banks, with the only exception of the commitments pursuant to Article
2.2, lett. c), of the Contribution Agreement and Article 6.7 of the FINANCING
AGREEMENT,.;

 

(iv)the declaration that the lending banks release the SELLERES from the
commitments pursuant to Article 2.2, lett. c), of the Contribution Agreement and
Article 6.7 of the FINANCING AGREEMENT, having such commitments and obligations
been assumed by the BUYER in a form and substance reasonably satisfactory to the
lending banks;

 

c.the representations and warranties of the SELLERS under Article 8 below being
true and correct on and as of the REFERENCE DATE and the CLOSING DATE with the
same effect as though such representations and warranties had been made on and
as of such date;

 

d.there being no Material Adverse Change between the REFERENCE DATE and the
CLOSING DATE;

 

e.the PARTIES’ compliance with their respective commitments and obligations
hereunder;

 

f.having each SPV executed a termination agreement with VOLTEO terminating the
existing Operation and Maintenance Agreement effective 7 (seven) BUSINESS DAYS
after the CLOSING DATE with no costs for the SPVs;

 

g.Having the SELLERS delivered to the BUYER written evidence that either the
installment of the debt reschedule plan indicated in Exhibit 8.01.10.c and the
installment of the financing reimbursement to Banca IMI that are due up to the
end of the month of June have been paid or that there are in each SPV available
means to make the above payments, being understood that “available means” is
defined as cash in the bank, accounts receivable from GSE maturing within the
terms of the installment payment.

 

4.02.Each PARTY undertakes to use all reasonable endeavors to ensure that the
CONDITIONS are fulfilled to the satisfaction of the BUYER as soon as reasonably
practicable and in any event by and not later than 60 (sixty) days from
execution of this Agreement. The SELLERS shall cause each relevant SPVs to
perform all actions that may be necessary or useful in order to fulfill the
CONDITIONS.

 

4.03.The PARTIES acknowledge and agree that the CONDITIONS are provided for in
the exclusive interest of the BUYER, with the exception of the CONDITIONS set
forth by Article 4.01.b. that are provided in the interest of both BUYER and
SELLERS. The BUYER may in its absolute discretion waive the CONDITIONS under
Article 4.01. lett. a., c., d., e., f. and g., either in whole or in part, at
any time by notice in writing to the SELLERS. Each PARTY shall notify the other
PARTIES in writing, within 5 (five) BUSINESS DAYS after all the CONDITIONS have
been fulfilled or waived.

 

8

 

 

4.04.In the event that any of the CONDITIONS referred to each SPV shall not have
been fulfilled (or waived pursuant to Article 4.03. above) within 60 (sixty)
days from the execution of this Agreement, then the PARTIES shall not be bound
to proceed with the purchase and sale of the SHARES of that specific SPV and
this AGREEMENT shall cease to be effective at such time and shall stop being
effective, save for those clauses listed or referred to in Article 11 below
(which shall remain in force). In such case, each PARTY shall bear its own
expenses and costs already occurred reciprocally waiving any claim, request of
indemnity or damages.

 

ARTICLE 5

 

PRE-CLOSING UNDERTAKINGS

 

5.01.The PARTIES undertake, as soon as possible after the execution of this
AGREEMENT and in any event prior to the CLOSING DATE, as follows:

 

a.SELLERS shall deliver to BUYER the PRE-CLOSING FINANCIAL STATEMENTS provided
for by Article 7.02. hereinafter;

 

b.the PARTIES shall split any fees and expenses that the lending banks may
charge in connection with the CONFIRMATION LETTER as follows:

 

(i)50% (fifty per cent) to the BUYER



(ii)50% (fifty per cent) to the SELLERS to be further split as follows:



-70% (seventy per cent) to VOLTEO;



-20% (twenty per cent) to AGRIHOLDING;



-10% (ten per cent) to OVERLAND.

 

5.02.The BUYER, as soon as possible after the execution of this Agreement and in
any event prior to the CLOSING DATE, shall reasonably cooperate in good faith
where requested and where possible in order to obtain the CONFIRMATION LETTER
from the bank.

 

ARTICLE 6

 

CLOSING

 

6.01.The CLOSING in relation to each SPV will be independent from the CLOSING of
the other SPVs and each CLOSING could occur on different CLOSING DATES; each
CLOSING shall take place on each CLOSING DATE at the office of a notary public
chosen by the BUYER in Milan, but in any event by and not later than 30 (thirty)
days from the last communication under Article 4.03..

 

6.02.At CLOSING,

 

a.each SELLER shall:

 

(i)for each SPV, execute a notarial deed of transfer of the SHARES(hereinafter
referred to as the “DEED OF TRANSFER”), that shall be kept in trust by the
Notary until payment of the ADJUSTED CLOSING PAYMENT has been confirmed;

 

(ii)deliver to the BUYER the letters of resignation substantially in the form
attached hereto as Exhibit 6.02.a.(ii) of all directors of each SPV with effect
as of the CLOSING DATE; such resignations shall contain a clause in which the
resigning directors confirm that they have no claim against the relevant SPV,
(except for the emolument/costs reimbursements already resolved, accrued and
still outstanding, if any, which amount shall have to be specifically
indicated);

 

9

 

 

(iii)cause the shareholders’ meeting of each SPV to resolve upon the appointment
as new directors of the relevant SPVs the individuals designated by the BUYER in
a written notice delivered to the SELLER at least 8 (eight) days before CLOSING;

 

b.the BUYER shall:

 

(i)pay the CLOSING PAYMENT to the SELLER as set forth in Article 3.02. above;

 

(ii)deliver to the SELLERS the BlueSphere Corp. the Corporate Guarantee, duly
executed;

 

(iii)execute the DEEDS OF TRANSFER;

 

(iv)deliver to the SELLER a letter whereby the BUYER and BlueSphere Corp. waive
any and all claims for any damage against both directors and, if applicable,
auditors that have resigned from the SPV, in the form attached hereto as Exhibit
6.02.b.;

 

(v)pay or cause to be paid the appropriate entities or persons and in the
appropriate manner, any stamp, transfer or similar taxes or charges however
levied by any governmental authority on the transfer of the SHARES, to be
incurred in relation to such transfer.

 

6.03.At the CLOSING DATE, all rights and interests attached to the SHARES of
each SPV shall be transferred to the BUYER.

 

6.04.The PARTIES acknowledge that all the actions described in Article 6.02.
above will be considered as simultaneously undertaken and that each of them is
of essence. Failure by one or more PARTIES to properly and fully accomplish any
of such actions will entitle the non-defaulting PARTY or PARTIES not to proceed
with CLOSING, and to claim damages from the defaulting PARTY or PARTIES.

 

ARTICLE 7

 

CLOSING PAYMENT ADJUSTMENT – VAT CREDIT ADVANCE

 

7.01.The SELLERS guarantee that:

 

(a)Each SPV at the CLOSING DATE will be in an “Ongoing Concern” situation as
defined by GAAP i.e. they will be regularly and continuously operating, capable
of regularly and timely continuing to operate for one year with the existing
SPVs’ Working Capital;



(b)Each SPV at the CLOSING DATE will have NET ASSETS in line and compatible with
the data contained in the BASE MODEL (i.e. NET ASSETS at least equal to MINIMUM
REQUIRED NET ASSETS for each SPV) (hereinafter referred to as the “CLOSING NET
ASSETS”).

 

7.02.In order to evidence the existence of the requirements indicated in Article
7.01., SELLERS shall deliver to BUYER at least 14 (fourteen) days prior to the
CLOSING DATE a financial statements of each SPV as of the end of the month
preceding the CLOSING DATE (hereinafter referred to as the “PRE-CLOSING
FINANCIAL STATEMENTS”). The PARTIES, on the basis of the PRE-CLOSING FINANCIAL
STATEMENTS, shall prepare, using the format attached hereto as Exhibit 7.02.,
the NET ASSETS evaluation as of such reference date and the forecasted NET
ASSETS evaluation as of the CLOSING DATE (hereinafter referred to as the
“PRE-CLOSING NET ASSETS CALCULATION”). The PRE-CLOSING NET ASSETS CALULATION
shall also evidence the difference, if any, between the PRE-CLOSING NET ASSETS
and the MINIMUM REQUIRED NET ASSETs (hereinafter referred to as the “NET ASSETS
DIFFERENCE”). The amount of the CLOSING PAYMENT for each SPV shall be adjusted
deducting to it the relevant NET ASSETS DIFFERENCE (hereinafter referred to as
“ADJUSTED CLOSING PAYMENT”) and paid to the SELLERS.

 

10

 

 

7.03.[INTENTIONALLY OMITTED]

 

7.04.The BUYER, no later than 15 (fifteen) days after the CLOSING DATE, shall
prepare and deliver to the SELLERS a NET ASSETS calculation for each SPV as of
the CLOSING DATE, according to the format attached hereto as Exhibit 7.04.
(hereinafter referred to as the “FINAL CLOSING NET ASSETS CALCULATION”) and
based on the Financial Statements as of the CLOSING DATE (hereinafter referred
to as the “CLOSING DATE FINANCIAL STATEMENTS”) for each SPVs and the final
calculation of the amount of the ADJUSTED CLOSING PAYMENT based on the CLOSING
NET ASSETS CALCULATION (hereinafter referred to as the “FINAL ADJUSTED CLOSING
PAYMENT”).

 

7.05.SELLERS have 5 (five) days from receipt of BUYER’S documents provided under
Article 7.04. to review the FINAL CLOSING NET ASSETS CALCULATION. In case of
disagreement regarding the FINAL ADJUSTED CLOSING PAYMENT (to be addressed in
writing), the Parties in good faith will have additional 5 (five) days to find
an agreement. In case the disagreement cannot be resolved, a leading auditing
company authorized to operate in Italy will be jointly appointed by the PARTIES
to act as arbitrator, as exclusive remedy, alternatively, in the event the
PARTIES cannot agree on a designation, the arbitrator will designated by the
chairman of the “Ordine dei dottori commercialisti di Milano” in order to verify
the CLOSING DATE FINANCIAL STATEMENTS and determine the amount of the FINAL
ADJUSTED CLOSING PAYMENT. The arbitrator’s conclusions (to be delivered no later
than 15 (fifteen) days from his appointment) will be binding for the PARTIES.
The costs of the arbitrator will be equally shared between SELLER and BUYER.

 

     The following provisions shall apply to the performance of the decision by
the arbitrator:

 

(i)the arbitrator shall be entitled to have access to the accounts books and
other accounting documents and other information of the relevant SPV and the
Parties shall provide the arbitrator with all of the information reasonably
requested by the latter;

 

(ii)the arbitrator shall confine its examination to the disputed matters and
review the abovementioned data on the basis of the accounting standards
consistently applied;

 

(iii)the arbitrator’s decision shall be final and binding upon the Parties and
shall be deemed to constitute the contractual intention of the Parties, within
the meaning of articles 1349, paragraph 1 (excluding its “mero arbitrio”), and
1473 of the Italian Civil Code;

 

(iv)if the arbitrator fails to notify his decision to the Parties within the
above-mentioned time limit, each of the Parties shall be entitled to ask the
President of the Court of Milan to appoint a different arbitrator; this
provision shall also be applicable if the arbitrator refuses the assignment or
resigns there from.

 

7.06.The PARTIES agree that in the event the FINAL ADJUSTED CLOSING PAYMENT
evidences a negative or positive adjustment with respect to the ADJUSTED CLOSING
PAYMENT such amount will be either added to or deducted from the amount of the
DEFERRED PAYMENT and paid accordingly.

 

VAT CREDIT and VAT ADVANCE

 

7.07.The PARTIES agree that the VAT ADVANCE mechanism provided for in following
Articles 7.10. - 7.15. will be triggered only in the event the aggregate
ADJUSTED CLOSING PAYMENT amount for the 4 (four) SPV’s is lower than EUR
2,140,000.00 (two million one hundred forty thousand/00) (hereinafter the
“TRIGGERING AMOUNT ”).

 

11

 

 

7.08.SELLERS represent and warrants that Exhibit 7.08. correctly represents (i)
the amount of the VAT credit for which reimbursement has been requested for each
SPV, (ii) the amount of VAT bank loans as well as the 2014 VAT credit for which
the reimbursement still has to be requested and that all documents and surety
necessary to obtain the reimbursement have been properly filed. Furthermore,
SELLERS represent and warrant that the 4 (four) SPVs shall have an overall
non-financed VAT credits for which reimbursement have to be requested, as
specified in Exhibit 7.08. (hereinafter referred to as the “EXCESS VAT CREDIT”).
BUYER shall cause each SPV as soon as technically feasible to file the
reimbursement request for the EXCESS VAT CREDIT and procure the necessary surety
to be filed together with the reimbursement request and provide SELLERS with a
copy of the EXCESS VAT CREDIT reimbursement requests once filed.

 

7.09.In light of the representation made in Article 7.08. above, the PARTIES
agree that:

 

(a)As of the closing date each SPV will have a trade debt towards VOLTEO only
for the outstanding amount of VOLTEO’s trade receivables specified in the
Exhibit 7.09.(a), (hereinafter referred to the “VOLTEO OUTSTANDING TRADE
RECEIVABLES”). On VOLTEO OUTSTANDING TRADE RECEIVABLES will mature interest at
the same rate and calculation method as the ones maturing on the EXCESS VAT
CREDIT;



(b)the reimbursement of VOLTEO OUTSTANDING TRADE RECEIVABES is linked and
subject to the reimbursement of the EXCESS VAT CREDIT to each relevant SPV and
the availability of said funds;



(c)taking into consideration that neither OVERLAND nor AGRIHOLDING have as of
the CLOSING DATE any outstanding trade receivables, apart from those indicated
in Exhibit 8.01.10.c, the BUYER agrees to pay to OVERLAND and to AGRIHOLDING as
additional consideration for the sale of the SHARES an amount equal to the quota
of the EXCESS VAT CREDIT to be allocated to OVERLAND and AGRIHOLDING according
to their respective shares participation in each SPV (hereinafter referred to as
the “MINORITY SHAREHOLDERS ADDITIONAL CONSIDERATION”) i.e., 1/3 of MINORITY
SHAREHOLDERS ADDITIONAL CONSIDERATION to OVERLAND and 2/3 of MINORITY
SHAREHOLDER ADDITIONAL CONSIDERATION to AGIHOLDING;



(d)the payment by the BUYER of the MINORITY SHAREHOLDERS ADDITIONAL
CONSIDERATION (i) is linked and subject to the reimbursement of the EXCESS VAT
CREDIT to each relevant SPV and the availability of said funds, (ii) shall be
made pro-rata and pari passu with the payment of VOLTEO OUTSTANDING TRADE
RECEIVABES and (iii) according to provisions of Article 7.10. to 7.14.

 

7.10.In case the VAT ADVANCE mechanism will be triggered, at CLOSING, BUYER
shall:

 



(i)pay to VOLTEO, on top of VOLTEO’s 70% quota of the overall ADJUSTED CLOSING
PAYMENT a further amount not exceeding VOLTEO’s 70% quota of the TRIGGERING
AMOUNT and in any event not higher than EUR 350,000.00 (three hundred fifty
thousand/00), as interest free anticipation on VOLTEO OUTSTANDING TRADE
RECEIVABLES payment with the right of subrogation towards the respective SPVs;

 

12

 

 

(ii)pay to AGRIHOLDING, on top of ARGIHOLDING’s 20% quota of the overall
ADJUSTED CLOSING PAYMENT a further amount not exceeding ARGIHOLDING’s 20% quota
of the TRIGGERING AMOUNT and in any event not higher than EUR 100,000.00 (one
hundred thousand/00), as interest free anticipation on the MINORITY SHAREHOLDERS
ADDITIONAL CONSIDERATION on top of the aggregate ADJUSTED CLOSING PAYMENT of the
four SPV and



(iii)pay to OVERLAND, on top of OVERLAND’s 10% quota of the overall ADJUSTED
CLOSING PAYMENT a further amount not exceeding OVERLAND’s 10% quota of the
TRIGGERING AMOUNT and in any event not higher than EUR 50,000.00 (fifty
thousand/00), as interest free anticipation on the MINORITY SHAREHOLDERS
ADDITIONAL CONSIDERATION on top of the aggregate ADJUSTED CLOSING PAYMENT of the
four SPV



(all the above payments hereinafter referred to as “VAT ADVANCE”).

 

It is also agreed that in the event the difference between the aggregate
ADJUSTED CLOSING PAYMENT amount for the 4 (four) SPV’s and the TRIGGERING AMOUNT
will be lower than 500k Euro, the Buyer will have to advance only the missing
amount NECESSARY to reach the TRIGGERING AMOUNT.

 

7.11.The PARTIES agree, and BUYER undertakes to cause the SPVs to act
accordingly, that VOLTEO OUTSTANDING TRADE RECEIVABLES shall be reimbursed by
the SPVs and the MINORITY SHAREHOLDERS ADDITIONAL CONSIDERATION shall be paid,
complying with the applicable commitments under the FINANCING DOCUMENTS, from
the proceeds of the VAT credit reimbursements after payment of (i) the VAT BANK
LOANS (principal and interests matured thereon) and (ii) the reimbursement of
the VAT ADVANCE.

 

7.12.In the event that EXCESS VAT CREDIT is not received by the SPVs before the
DEFERRED PAYMENT MATURITY DATE or if the amount of the reimbursement of the
EXCESS VAT CREDIT received is not sufficient to cover the entire VAT ADVANCE,
the DEFFERED PAYMENT AMOUNT shall be reduced by the amount of the VAT ADVANCE
still outstanding.

 

7.13.In the event all or part of VOLTEO OUTSTANDING TRADE RECEIVABLES and of
MINORITY SHAREHOLDERS ADDITIONAL CONSIDERATION have not been paid at DEFERRED
PAYMENT MATURIY DATE, BUYER shall and, as applicable, it undertakes to cause the
relevant SPV to, pay the outstanding balance as soon the proceed from the
reimbursement of the EXCESS VAT CREDIT are received and they become available.

 

7.14.In the event that after DEFERRED PAYMENT MATURITY DATE there is still a
balance of VOLTEO OUTSTANDING TRADE RECEIVABLES and of MINORITY SHAREHOLDERS
ADDITIONAL CONSIDERATION to be paid, the SELLERS undertake (i) to waive,
respectively and as applicable, any balance of VOLTE OUTSTANDING TRADE
RECEIVABLES and MINORITY SHAREHOLDERS ADDITIONAL CONSIDERATION if the EXCESS VAT
CREDIT reimbursement is not sufficient to cover the outstanding balance of the
VOLTEO OUTSTANDING TRADE RECEIVABLES and MINORITY SHAREHOLDERS ADDITIONAL
CONSIDERATION, provided that at SELLERS’ request and costs, BUYER undertakes to
cause any relevant SPV to challenge in the appropriate venues any Tax Authority
ruling that reduces the amount of the EXCESS VAT CREDIT reimbursed. In such case
the SELLERS’s waiver will be made according to the decision, and (ii) to waive,
respectively and as applicable, any balance of VOLTEO OUTSTANDING TRADE
RECEIVABLES and of the MINORITY SHAREHOLDERS ADDITIONAL CONSIDERATION if the
entire EXCESS VAT CREDIT has not been reimbursed within the seventh anniversary
of the DEFERRED PAYMENT MATURITY DATE.

 

13

 

 

ARTICLE 8

 

REPRESENTATIONS AND WARRANTIES

 

8.01.SELLERS hereby represent and warrant to the BUYER that each of the
statements contained in this Article 8.01. is true and correct as of the date
hereof and will be so as of the CLOSING DATE as if such representation and
warranty had been given on such date (unless it is specifically provided for
that a representation shall be made as of a different date):

 

8.01.1.Authorization. Each SELLER has full power, authority and capacity to
enter into and perform this AGREEMENT;

 

8.01.2.Litigation. No injunction or definitive decision issued by any court or
other judicial body or governmental authority relating to the SPVs in order to,
directly or indirectly, materially impedes the ongoing operations of the SPVs or
prohibiting, either in whole or in part, or making illegal the transaction
contemplated herein, is presently in effect.

 

8.01.3.Existence of each SELLER. Each SELLER is duly organized, validly existing
and in good standing under Italian laws, and as set forth in its by-laws, as
currently in force. All corporate actions and other proceedings required to be
taken to authorize it to enter into and to carry out this AGREEMENT have been
duly and properly taken.

 

8.01.4.Existence of the SPVS. The SPVs are duly organized, validly existing and
in good standing under Italian laws and as set forth in their by-laws as
currently in force. The SPVs have at all times carried out their business and
conducted their affairs in accordance with their by-laws in force at that time
and has not entered into liquidation or any other debtor relief proceeding under
the Italian Law.

 

8.01.5.Capitalization. Each SPV: (i) is fully compliant with the capital
requirement provided for by Italian Law in order to regularly conduct its
activity and (ii) has sufficient working capital to continue to operate as a
“Ongoing Concern” as defined in Article 7.01.(a) above. The SELLER nor any of
its affiliates has received any payment, for whichever reason, from any of the
SPVs during the period from September 12th, 2014 until the CLOSING DATE, with
the exception for payments regarding the ordinary management of the SPVs, as
indicated in Exhibit 8.01.5.

 

8.01.6.Ownership. Each SELLER is the owner of and has good and valid title to
its respective part of SHARES. Except as indicated in Exhibit 8.01.6, and except
the right of first refusal provided by Article 8 of the By-Laws of the SPVs,
each SELLER has the full and unrestricted right, power and authority to validly
sell, assign, transfer and deliver, as of the CLOSING DATE, the SHARES.

 

8.01.7.Participations in other companies. The SPVs do not own any participation
in other companies, entities or joint-ventures, and are not be bound by any
commitment to acquire any such participation or to invest in any companies,
entities or joint-venture.

 

8.01.8.Balance Sheets. The INTERIM FINANCIAL SITUATIONS and the BALANCE SHEETS
are, as of their respective dates, true, correct and complete, have been
prepared from and are consistent with the books and records of each relevant SPV
and have been prepared in accordance with GAAP, consistently applied throughout
the periods involved, the Italian Civil Code and other applicable rules. The
INTERIM FINANCIAL SITUATIONS and the BALANCE SHEETS give a true and fair view of
the assets, liabilities, any appropriate reserve requirements, financial
condition and the results of operations and cash flow of the SPVs as of their
respective dates and for the periods indicated therein, all in accordance with
GAAP, the Italian Civil Code and other applicable rules. The INTERIM FINANCIAL
SITUATIONS and the BALANCE SHEETS do not omit to state or reflect any fact
concerning each relevant SPV, required to be stated or reflected therein, or
necessary to make the statements contained therein not misleading.

 

14

 

 

8.01.9.Books and Accounts. The books of account of each SPV are complete and
correct in all material respect and reflect all transactions to which each
relevant SPVs is a party.

 

8.01.10.Events Subsequent to the Reference Date. As of the REFERENCE DATE and
through the CLOSING DATE, the SPVs have not:

 

a.suffered any damage, destruction or loss by reason of fire, flood, accident,
or other casualty, of such character which, directly or indirectly, materially
impedes the ongoing operations of the SPVs;

 

b.declared, set aside or paid any dividend or distribution of reserves;

 

c.entered into any new agreement with any of the SELLER and/or OVERLAND and/or
AGRIHOLDING or with any persons directly or indirectly controlling, controlled,
or affiliated to such entities, except for the debts rescheduling agreements
enclosed as Exhibit 8.01.10.c. (whose outstanding balances shall be computed in
the NET ASSETS calculation provided for in Exhibit 1.01.c.;

 

d.entered into any transactions otherwise than in the ordinary course of
business, nor otherwise in the interest of the SPVs;

 

e.accrued or paid any fees or expenses for counsel, accountants or other
experts, incident to the negotiation, preparation or execution of this
AGREEMENT, or consummation of the transactions contemplated hereby;

 

f.entered into any agreement or other commitment for any expenditures for
capital assets, and other than for ordinary and routine maintenance and repairs,
which maintenance and repair expenditures are not required to be capitalized;

 

g.received any termination of, or receipt of notice of termination of any
permits, licenses or other administrative authorizations required in order to
carry out the SPVs’ business in full compliance with applicable law, regulations
and administrative authorizations;

 

h.been affected by any conditions or circumstances which, directly or
indirectly, materially impedes the ongoing operations of the SPVs;

 

i.been affected by any material change in the SPVs’ relationship with customers,
suppliers, or other persons with whom the SPVs do business, or any material
change in the manner in which the business is conducted;

 

j.carried out any sale or disposition of or undertaking to sell or dispose of
any of its assets and liabilities, related to the their business. The Parties
agreed that for the purposes of this provision it shall be considered material
an asset having a value of more than EUR 50,000.00 (fifty thousand/00);

 

k.in general, consummated any action or omission whose effect has been, or may
potentially be, that of damaging the assets or the economic, financial, or legal
situation of the SPVs.

 

8.01.11.Accounts receivable. All financial and trade accounts receivables and
notes receivable reflected in the INTERIM FINANCIAL STATEMENTS and all accounts
receivable subsequently accrued between the REFERENCE DATE and the CLOSING DATE
as will result in the CLOSING DATE FINANCIAL STATEMENTS, are (i) valid, genuine
and existing, (ii) not subject to any defenses or counter-claims and (iii) fully
collectable at their respective maturity date.

 

15

 

 

8.01.12.Assets. Each SPV have good and valid title, or with respect to assets
held under a lease, rental or other leasing agreement, the valid right to use
the soil, machinery, furniture, equipment and other tangible assets used in
connection with the business of each relevant SPVs and all other fixed assets
referred to in the INTERIM FINANCIAL SITUATIONS and any additions thereto made
since the REFERENCE DATE. All assets, equipment and machinery are (except usual
wear and tear) in good operating condition and have been regularly and timely
maintained in full compliance with manufacturer’s instructions. Such assets
comprise all the assets necessary for the continuation of each SPV activity as
carried out at the date of this AGREEMENT.

 

8.01.13.Undisclosed liabilities. The SPVs have no liabilities or obligations
whatsoever, either accrued, absolute, contingent or otherwise, and there is no
basis for any claim against them or any liability, except (i) to the extent set
forth on the INTERIM FINANCIAL SITUATIONS; (ii) to the extent specifically set
forth in this AGREEMENT; or (iii) with respect to liabilities or obligations
incurred in the normal and ordinary course of business, none of which will, or
could, have a MATERIAL ADVERSE CHANGE effect.

 

8.01.14.TAXES. The SPVs have filed, or caused to be filed, all TAX returns
required by any government authority, including, but not limited to, income tax
returns, real estate tax returns, value added tax returns and social security
declarations. Such tax returns are true, complete and correct.

 

No TAX audit, TAX assessment or TAX claim is pending and no written notice of
any such claim was received as of the date of this AGREEMENT. As of the date of
this AGREEMENT, there exists no unpaid income or other TAXES or any TAX
deficiency or any unpaid contribution or contribution deficiency assessed by any
governmental authority.

 

The SPVs have paid or have made the necessary provisions for the payment of all
TAXES, the payment of which was due, and will do so up to the CLOSING DATE; the
SPVs have withheld, or (as the case may be) have made provisions for, all TAXES
required to be withheld and has timely paid such TAXES in accordance with
applicable laws and regulations. Any amounts set up for reserves for TAXES in
the INTERIM FINANCIAL SITUATIONS are and will be sufficient for the payment of
all unpaid TAXES, whether or not such TAXES are disputed or are yet due and
payable up to the CLOSING DATE.

 

No relief from, against or in respect of any TAXES has been claimed and/or given
to the SPVs which could or might be effectively withdrawn, postponed,
restricted, clawed back or otherwise lost.

 

8.01.15.Contracts. Except as set forth in Exhibit 8.01.15, the SPVs do not have
outstanding:

 

a.any single contract providing for an expenditure in excess of EUR 500,000.00
(five hundred thousand/00) per contract per year;

 

b.any contracts with the SELLERS or persons directly or indirectly controlling,
controlled, or affiliated to the SELLERS;

 

c.any guarantee, indemnity, or similar undertaking for any indebtedness of any
other person;

 

16

 

 

d.any contract or commitment not made in the ordinary course of business which
is material to the business, economic, financial condition or results of
operations of the SPVs;

 

e.any contract or commitment from which each of the SPVs are not entitled to
withdraw on 6 months’ notice or less with the application of any charges.

 

8.01.16.Validity of contracts. Each of the contracts and agreements to which the
SPVs are a party and which are listed under Exhibit 4.01.a. constitute a valid
and binding obligation of the parties thereto in accordance with their terms and
conditions. Except as provided for in Exhibit 4.01.a., the consummation of the
transaction contemplated in this AGREEMENT shall not cause, pursuant to the
relevant contractual provisions, the termination of any contract to which the
SPVs are a party, nor shall entitle any counterparty to withdraw or otherwise
terminate such contract. There are no conditions or circumstances that may
result in or cause material default by the SPVs and no claim or request of
fulfillment has been received by the SPVs in connection with such agreements.

 

No party has given notice of termination or cancellation of any contract that is
material to the conduct of the SPVs’ business as conducted so far.

 

The SPVs and SELLERS are in full compliance with all bank loan covenants.

 

No purchase commitment for materials, supplies or other items to which the SPVs
are a party is in excess of the current requirements of its business, or
inconsistent with past business practice.

 

The plants, building, structures, fixtures and improvements on land owned by
each SPV conform to all applicable laws and regulations including, without
limitation, zoning and building laws and regulations, environmental laws, and no
notice of violation relating to the same has been threatened to or received by
any SPV and no grounds exist and there is no basis in fact for the assessment of
any violation thereof.

 

8.01.17.Bank accounts. Exhibit 8.01.17 contains a list of all bank accounts
maintained by the SPVs, together with the names of authorized signatories on
each such account.

 

8.01.18.Insurance. The SPVs maintain with reputable insurance companies
insurance in at least such amounts and against at least such risks as are
usually insured against in the same general area by companies engaged in the
same or similar business. All insurance contracts concerning assets of the SPVs
are and will remain valid and in force after the consummation of the transaction
contemplated in this AGREEMENT. The SPVs are not in breach of any insurance
policy and may directly request the insurance companies to perform payments of
sums owed by them in connection with insured events suffered by the SPVs. All
premiums due with respect to each policy have been paid.

 

8.01.19.Health and Safety. The business of the SPVs, as well as the plants,
building, structures, fixtures and improvements on land owned by each SPV, has
at all times been conducted in full compliance with all applicable legislation
concerning health and safety matters, including legislation on fire prevention,
and all and any regulations or orders made or issued under any such legislation
(hereinafter referred to as the “HEALTH AND SAFETY LEGISLATION”).

 

All licenses, consents, permits, registrations, filings, exemptions, approvals,
authorizations or the like made or issued pursuant to or under, or required by,
HEALTH AND SAFETY LEGISLATION for the lawful carrying on of the business and/or
the lawful use of the owned property (hereinafter referred to as the “HEALTH AND
SAFETY PERMITS”) have been obtained and are in full force and effect and the
terms and conditions have been complied with at all times.

 

17

 

 

There are no events, states of affairs, conditions, circumstances, activities,
practices, incidents or actions which have occurred and have not been remedied
or are occurring or are in existence in connection with the conduct of the
business of the SPVs or use of the owned property which are liable to give rise
to liability under HEALTH AND SAFETY LEGISLATION.

 

No material work, repairs, construction, remedial action or expenditure is
required in relation to HEALTH AND SAFETY LEGISLATION in order to carry on
lawfully the business of the SPVs.

 

At no time the SPVs have received any notice, claim, demand or other
communication alleging any contravention of or actual or potential liability
under HEALTH AND SAFETY LEGISLATION.

 

8.01.20.Service contracts. Exhibit 4.01.a.contains a complete list of all the
services contracts executed by the SPVs and currently in force. All service
contracts are fully compliant with applicable legislation on the lending of
workmanship (including, without limitation, Law No. 276 of September 10th,
2003), and have at all times been performed in accordance with such legislation;
the persons operating on behalf of the contractors are not entitled to be
re-characterized as employees of each relevant SPV.

 

8.01.21.Litigation. There is no claim, action, suit or arbitration, before any
court, administrative or regulatory body, arbitration panel, or any governmental
agency, threatened or pending against any of the SPV. There is no claim, action
or proceeding now pending or threatened before any court, administrative or
regulatory body, arbitration panel, or any governmental agency, which will, or
could, prevent or hamper the consummation of the transactions contemplated by
this AGREEMENT.

 

8.01.22.Licenses and permits. The licenses, permits and authorizations held by
the SPVs are valid and in full force and effect, in compliance with all
applicable laws. The SELLER is not aware of any reasons for the suspension,
revocation or cancellation, in whole or in part, of the licenses, permits and
authorizations relating to the SPV plants. The SPVs hold any and all licenses,
permits and authorizations required for the lawful performance of their business
and they are being and have been complied with at all times. In particular, the
SPVs are in compliance with all the requirements of the various permits which
were required to build, operate and sell the electricity produced.

 

8.01.23.Compliance. To the SELLER knowledge, the SPVs conduct and have conducted
their business and operations in full compliance with applicable mandatory laws,
regulations and administrative authorizations. No crimes have been committed nor
conducts have been carried out by any persons, for the benefit or in the
interest of the SPVs, as a consequence of which the SPVs may incur any sanctions
pursuant to Legislative Decree 231/2001.

 

8.01.24.Absence of employees. None of the SPV employs or has ever employed any
individual.

 

8.01.25.Due Diligence information. The verbal and written information and
documentation provided by the SELLER with respect to the SPVs and the SPVs’
business for the purposes of the Due Diligence investigations conducted on
behalf of the BUYER, by its representatives and advisors is complete and does
not contain untrue statements under any and all relevant aspects. Exhibit
8.01.25 contains the documentation provided by the SELLER with respect to the
SPV and the SPVs’ business for the purposes of the Due Diligence investigations.

 

18

 

 

8.01.26.Farmland Lease Agreements. The lease agreements relating to the
farmlands executed by each SPV have been regularly terminated. The earlier
terminations have been accepted by all relevant lessors and no notice of
violation relating to the farmland lease agreements, their performance and their
earlier termination has been received by any relevant SPV nor any claim to this
regard has been threatened and there is no basis in fact for the assessment of
any claim thereof.

 

8.01.27.Broker’s fees. Neither the SELLERS nor the SPVs have retained any
broker, finder or agent or agreed to pay any brokerage fees, finder’s fees or
commissions with respect to the transactions contemplated in this AGREEMENT.

 

8.02.The BUYER hereby makes the following representations and warranties to the
SELLERS, each of which is true and accurate as of the date hereof and will be so
as of the CLOSING DATE as such representation and warranty had been given on the
such date (unless it is specifically provided for that a representation shall be
made as of a different date).

 

8.02.1.Authorization. The BUYER has full power, authority and capacity to enter
into and perform this AGREEMENT. No injunction issued by any court or
governmental authority relating to the BUYER in order to restrain or prohibit
the consummation of this transaction contemplated by this AGREEMENT is presently
in effect, and no suit, action or other legal or administrative proceeding
relating to the BUYER is threatened or pending before any court or governmental
agency in which it is sought to restrain or prohibit or to obtain damages or
other relief in connection with this AGREEMENT or the consummation of the
transactions contemplated herein.

 

8.02.2.Existence. The BUYER is duly organized, validly existing and in good
standing under Italian laws and as set forth in its by-laws as currently in
force.

 

8.02.3.No Broker. The BUYER has not incurred any liability for any brokerage,
finder’s or similar fees or commissions in connection with the transactions
contemplated hereby.

 

8.02.4.The BUYER is not insolvent, bankrupt or involved in insolvency,
liquidation, bankruptcy or similar proceedings and has never presented a motion
to be included in such procedures. There are no bankruptcy proceedings or other
insolvency proceedings pending against the BUYER and no bankruptcy, liquidation
or similar procedures pending against the BUYER;

 

8.02.5.All corporate acts and other proceedings required to be taken by or on
behalf of the BUYER to authorize the BUYER to enter into and to carry out this
AGREEMENT have been duly and properly taken, and this AGREEMENT has been duly
executed and delivered by the BUYER and constitutes the valid and binding
obligation of the BUYER enforceable against the BUYER in accordance with its
terms;

 

8.02.6.Debts rescheduling agreements. BUYER shall procure, after the CLOSING,
exact performance and payment by the SPVs of the debts rescheduling agreements
enclosed as Exhibit 8.01.10.c.

 

19

 

 

 

ARTICLE 9

 

INDEMNIFICATION OBLIGATIONS

 

9.01.With the exception of cases of fraud and bad faith, it is understood that
after the CLOSING the right to claim indemnification under this article excludes
(also by express pactum de non petendo of the BUYER) any other right, action,
remedy, claim, exception or safeguard available to the BUYER in connection with
the breach of any representation and warranties set forth in Article 8 above and
the BUYER hereby expressly waives said rights. In particular, after CLOSING, the
BUYER shall have no right to cancel, terminate or withdraw from the AGREEMENT,
or to refuse to perform the AGREEMENT or fulfil its obligations under the
AGREEMENT, even if by way of exception, for any reason.

 

9.02.Each of the SELLER shall, severally, on BUYER’s demand, reimburse,
indemnify and hold harmless the BUYER and/or the SPVs (at the choice of the
BUYER) for the Applicable Percentage of any LOSSES that the BUYER or the SPVs
may incur as a result of:

 

(a)infringement of any SELLERS’ representation or warranty contained in this
AGREEMENT;

 

(b)any breach of the SELLERS’ obligations set forth in this AGREEMENT.

 

9.03.Expiration of the indemnification obligations of the SELLERS. The SELLERS
shall be under no liability in respect of any claim for infringement of any
representation or warranty unless notice of such claim shall have been served
upon the SELLERS by the BUYER:

 

(a)prior to the expiration of the applicable statute of limitation for LOSSES
deriving from the violation of the representations and warranties under Articles
8.01.1 (Authorization), 8.01.3 (Existence of each SELLER), 8.01.6 (Ownership)
and 8.01.14 (Taxes) above;

 

(b)by the eighteenth (18th) month since the CLOSING DATE for LOSSES deriving
from the violation of the representations and warranties under Articles 8.01.19
(Health and Safety), and 8.01.20 (Services contracts) listed under Exhibit
4.01.a above and for any other LOSSES.

 

9.04.SELLERS’ obligation to indemnify the BUYER under this Article 9 shall arise
only if the aggregate amount actually indemnifiable with respect to each SPV by
SELLERS to the BUYER under this AGREEMENT exceeds in total an amount equal to
EUR 100.000,00 (one hundred thousand/00) in relation to each SPV.

 

9.05.It being understood that if the threshold related to a specific SPV is
exceeded, the SELLERS shall indemnify the BUYER only for the excess of the
amount indicated above.

 

9.06.Under no circumstances shall the aggregate total amount payable by SELLERS
as indemnity under this Article 9 in connection with each SPV exceed an amount
equal to 10% (ten per cent) of the amount of the relevant PURCHASE PRICE, as
finally adjusted pursuant to Article 3.03. above.

 

9.07.Under no circumstances shall the SELLERS be liable to the BUYER under
Article 9.03. above in the event that an event triggering a claim for
indemnification occurs after the terms provided for in Article 9.03., lett. (a)
and (b).

 

9.08.Under no circumstances shall the SELLERS be liable to the BUYER in the
event that the claim for indemnification is based on facts or circumstances
which have been disclosed to the BUYER in the DISCLOSURE LETTER, on condition
that (i) the relevant facts or circumstances which have been disclosed are true
and correct, (ii) the disclosure has been made in a way which is not misleading
and (iii) the LOSS arising from the facts or circumstances which have been
disclosed was foreseeable also considering the nature and extent of the relevant
disclosure.

 

20

 

 

9.09.Any amount due by the SELLERS under this Article 9 in connection with a
claim for indemnification whenever possible pursuant to Article 3.03.3 above
shall be set-off or reduced (i) by an amount equal to any amount that the BUYER,
and/or any relevant SPV have actually received from third parties (including
insurance companies) in connection with the circumstance constituting the
subject matter of the claim for indemnification; and/or (ii) by any amounts for
which a specific or general provision is set aside in the reference accounts, in
connection with the circumstances constituting the subject matter of the claim
for indemnification; and/or (iii) to take account of any possible tax benefit of
the BUYER and/or the relevant SPV in connection with the indemnification event
or the LOSS, but in the latter case the amount due shall also be grossed up to
take into account any taxes payable by the BUYER on the indemnity amount
received.

 

9.10.The BUYER shall use its reasonable endeavour to (i) attempt to mitigate any
LOSS with respect to which it may be entitled to seek indemnification pursuant
to this AGREEMENT and (ii) obtain or cause to be obtained all insurance proceeds
or other payments from third parties, and all tax refunds or other tax benefits,
that are available with respect to any LOSS with respect to which it is entitled
to indemnification under this AGREEMENT.

 

9.11.The BUYER shall send to the SELLERS written notice of any fact that could
cause a LOSS for the BUYER for which the SELLERS could be liable to indemnify
the BUYER under this AGREEMENT within the 15 (fifteen) BUSINESS DAYS following
the BUYER’s knowledge of such event (hereinafter referred to as “NOTICE OF
CLAIM”), indicating in reasonable details the claims for indemnification that
the BUYER intends to bring (hereinafter referred to as the “CLAIM”), with all
available supporting documentation to enable the SELLER, to make the opportune
assessments in relation to the LOSS forming the object of the CLAIM.

 

9.12.It is understood that the absence of a written reply from the SELLERS to a
NOTICE OF CLAIM within 15 (fifteen) BUSINESS DAYS of receipt of the same shall
be deemed an acceptance of the CLAIM set forth in the NOTICE OF CLAIM.

 

9.13.If any payment has to be made by the SELLERS to the BUYER within the
ADJUSTMENT PERIOD as indemnification under Article 9 in respect of any CLAIM for
a breach of the representations and warranties set forth in Article 8, the
payment shall be made whenever possible, by way of adjustment of the AGREED
CONSIDERATION to be paid by the BUYER under this AGREEMENT and the AGREED
CONSIDERATION shall eventually be deemed to have been reduced by the amount of
such payment.

 

9.14.If any payment has to be made by the SELLERS to the BUYER after the
ADJUSTMENT PERIOD as indemnification under Article 9 in respect of any CLAIM for
a breach of the representations and warranties set forth in Article 8, the BUYER
will not be entitled to set-off any payment due as DEFERRED PAYMENT with any
amount to be paid by SELLERS under this Article 9.

 

9.15.If the BUYER (or an SPV) receives from any third party a claim, including
for avoidance of doubts any tax audit from any tax authority (hereinafter
referred to as the “THIRD PARTY CLAIM”), which may determine a LOSS, the BUYER
may inform the SELLERS and the following procedure shall apply:

 

9.15.1The BUYER shall give written notice to the SELLERS within (i) 15 (fifteen)
BUSINESS DAYS of the receipt of the THIRD PARTY CLAIM and shall provide the
SELLERS with reasonable detailed documentation and information thereof, or (ii)
the shorter term provided by the nature of the claim, in order to allow the
SELLERS to participate and, to the maximum extent permitted by law, join, at its
own cost, by counsel or counsels chosen by the SELLERS, in the defence against
any THIRD PARTY CLAIM at its sole costs and expenses and the BUYER shall provide
the SELLERS with any reasonable assistance and information in connection
therewith.

 

9.15.2The BUYER shall in any case diligently defend, and shall cause the
relevant SPV to diligently defend, any claim, suit, action or proceeding however
related to such THIRD PARTY CLAIM, and shall cause the relevant SPV not to make
nor to accept settlement of any THIRD PARTY CLAIM without the prior written
consent of the SELLERS, which cannot be reasonably withheld.

 

21

 

 

9.15.3If a firm offer is made to the relevant SPV or to the BUYER to settle any
THIRD PARTY CLAIM which the BUYER, but not the SELLERS, is willing to accept,
the BUYER and/or the relevant SPV (as the case may be) shall be free to enter
into such settlement, at their own expense, it being understood that the SELLERS
shall not be held liable for such settlement or for any payment to be made
thereunder without prejudice to its possible liability for the THIRD PARTY CLAIM
which shall remain subject to the provisions of this AGREEMENT.

 

9.15.4If a firm offer is made to relevant SPV or to the BUYER to settle any
THIRD PARTY CLAIM which the SELLERS, but not the BUYER, are willing to accept,
the BUYER and/or the relevant SPV (as the case may be) shall be free not to
enter into such settlement and to commence or continue the relevant litigation,
at their own expense, it being understood that liability of the SELLERS under
this Article 9 in connection thereof shall be limited to the amount of the
proposed offer.

 

9.16.The BUYER undertakes to indemnify and hold the SELLERS harmless from and
against any claims and/or liabilities, damages, penalties, costs, losses, or
expenses, including reasonable attorneys’ fees, actually suffered by SELLER
arising out of any inaccuracy or breach of one or more of the representations
and warranties of the BUYER set forth in Article 8 been true and correct. The
PARTIES agree that to any claim by the BUYER to the SELLERS under this Article
9, shall be applied, mutatis mutandis, the same procedure set under Article
9.15. above.

 

ARTICLE 10

 

ACTIONS AND CONDUCT OF THE SPVS UNTIL CLOSING

 

10.01.Operation of the Business. During the period from the execution of this
AGREEMENT until the CLOSING DATE, the SELLERS shall cause the SPVs to conduct
its business in good faith, in compliance with all applicable laws, regulations
and administrative authorizations and only in the ordinary course of business.
In particular, the SELLERS covenant and agree that during such period the SPVs
will not, without the BUYER’s previous written consent:

 

(a)increase or decrease the corporate capital, except for the necessity to meet
minimum capital requirements provided for by Italian law by utilizing SELLERS’
outstanding trade receivables towards each relevant SPV, for which BUYER’s
already expresses its consent;

 

(b)issue any debt instruments or execute any notes or other evidences of
indebtedness;

 

(c)solicit or cause its representatives to solicit, directly or indirectly, any
inquiries or proposals, participate, directly or indirectly, in any negotiations
or discussions, or provide, directly or indirectly, any information, concerning
the sale of any of the SHARES or of all or any portion of the SPVs’ business;

 

(d)cause or permit any change in the financial condition, properties, assets,
obligations, commitments, operations or prospects of the SPVs (other than
changes in the ordinary course of business) or any other event or condition of
any nature that, individually or in the aggregate, has been or will be adverse
to the financial condition, properties, assets, obligations, commitments,
operations or prospects of the COMPANY or to its business;

 

(e)cause or permit any change in the COMPANY’s accounting system employed in
preparing its previous financial statements;

 

(f)cause or permit the SPVs, directly or indirectly, to declare, reserve, set
aside, or pay any dividend or other distribution, or cause or permit any split,
combination, reclassification, redemption, purchase or other acquisition with
respect to any SHARES or any option to purchase the SHARES;

 

22

 

 

(g)cause or permit any sale, transfer, or other disposition (including, without
limitation, any direct or indirect creation, assumption or permitting of the
existence of any mortgage, pledge, deposit, conditional sale, lease or title
retention) including, without limitation, any sale, transfer or other
disposition between any of the SPVs and the SELLERS or any company participated
by the SELLERS, other than:

 

1)purchases of materials in the ordinary course of business; and



2)contingent liabilities arising out of the endorsement in the ordinary and
normal course of the business of negotiable instruments in the course of
collection;

 

(h)cause or permit any joint venture, merger or consolidation of the SPVs with
any other company, or any corporate action by the SPVs effecting a complete or
partial liquidation or dissolution;

 

(i)cause or permit any amendment or modification (or agreement relating thereto)
of the by-laws of the SPVs;

 

(k)cause or permit any changes in the manner of conducting the SPVs’ business;

 

(l)grant a remuneration, or authorize or pay any bonus or other benefit or cause
or permit any SPV to make any loan or advance to any former or current
consultants, director of the SPVs;

 

(m)make or enter into any agreement or other commitment for any expenditures for
capital assets, in excess of what is already reflected in the INTERIM FINANCIAL
STATEMENTS and other than for ordinary and routine maintenance and repairs,
which maintenance and repair expenditures are not required to be capitalized;

 

(n)permit or cause any of the SPV to enter into any transaction not disclosed
in, or contemplated by, this AGREEMENT (including, without limitation, any
contingent obligations of the SPVs by way of guaranty, endorsement, indemnity,
warranty or otherwise) other than in the ordinary and normal course of the
business;

 

(o)make any payments to, or grant any future benefits to, or transfer any assets
to, or assume any liabilities for the benefit of the SELLERS;

 

(p)enter into any agreement or commitment to do any of the things set out in
this Article 10.01.

 

ARTICLE 11

 

GENERAL PROVISIONS

 

11.01.Method of Payment. All payments to be made by one PARTY to the other
pursuant to this Agreement shall be made in immediately available funds by wire
transfer to the bank account that has to indicated designated by the Party
entitled to receive the relevant payment at least 5 (five) BUSINESS DAYS prior
to the date on which the payment is due.

 

11.02.Confidentiality. Each PARTY hereto will hold, and will use its
commercially reasonable efforts to cause its respective representatives and
advisers to hold, in confidence from any person (other than its representatives
or advisers, in connection with this Agreement, and with a demonstrable
need-to-know), (i) unless compelled to disclose by judicial or administrative
process or by other requirements of law or regulations derived there from
(including without limitation any disclosure required under applicable
regulations in particular any stock exchange regulations), or (ii) unless
disclosed in an action or proceeding brought by a PARTY hereto in pursuit of its
rights or in the exercise of its remedies hereunder, all documents and
information, whether oral or written, concerning the other PARTY or any of its
affiliates furnished to it by such PARTY or its representatives and advisers in
connection with this AGREEMENT or the transactions contemplated hereby, except
to the extent that such documents or information can be shown to have been:

 

23

 

 

(a)previously known by the PARTY receiving such documents or information without
an obligation of confidentiality;

 

(b)in the public domain (either prior to or after the furnishing of such
documents or information hereunder) through no fault of such receiving PARTY;

 

(c)later acquired by the receiving PARTY from another source if the other source
is not under an obligation to another PARTY hereto to keep such documents and
information confidential; or

 

(d)independently developed by the receiving PARTY without the use of the other
PARTY’s confidential information,

 

provided, however, that following the CLOSING the foregoing restrictions will
not apply to the BUYER’s use of documents and information concerning the SPVs
furnished by SELLER hereunder.

 

In the event the transactions contemplated hereby are not consummated, upon the
request of the other PARTY, each PARTY hereto will, and will cause its
respective representatives and advisers to, promptly (and in no event later than
5 (five) BUSINESS DAYS after such request) destroy or cause to be destroyed
(such destruction certified in writing) or return or cause to be returned all
copies of documents and information furnished by the other PARTY in connection
with this AGREEMENT or the transactions contemplated hereby. As an exception to
the above, a copy of such documents and information may be kept to the extent
required to comply with any applicable recording and/or retention mandatory
provisions of law.

 

In the event of any breach of this Article, the Parties acknowledge that the
non-breaching Party may suffer irreparable harm which is difficult to calculate
and therefore the relevant damages may be an inadequate remedy. Accordingly, the
Parties agree that the non-breaching Party shall be entitled to seek temporary
and permanent injunctive relief which may be available against the breaching
Party and its affiliates, and the other rights and remedies to which the
non-breaching Party may be entitled to at law, in equity and under this
Agreement.

 

The foregoing confidentiality obligations shall survive the termination or the
consummation of the transactions contemplated hereby for a period of three (3)
years thereafter.

 

The PARTIES within 5 (five) days from the execution of this AGREEMENT and,
afterwards, from the CLOSING shall agree on a common text of a press release
regarding the transaction.

 

11.03.Costs and expenses. Except as otherwise provided in this AGREEMENT, each
of the PARTIES hereto shall pay its own expenses incident to the preparation,
signature and performance of this AGREEMENT, whether or not the transactions
contemplated herein are consummated. Stamp duty and notarial fees and costs
relating to the transfer of the SHARES shall be borne by the BUYER.

 

11.04.Entire Agreement. This AGREEMENT, including the Deeds of Transfer,
embodies the entire agreement between the PARTIES hereto and supersedes all
prior agreements, negotiations, offers and undertaking of the PARTIES with
respect to the transaction contemplated herein. Except for the Deed of Transfer,
there have been and are no arrangements or warranties between the PARTIES other
than those set forth or provided for herein. This AGREEMENT may be amended only
in writing through a document duly signed by the BUYER and the SELLER.

 

11.05.Notices. All notifications to be made on the basis of this AGREEMENT must
be sent in writing by registered letter with return receipt anticipated by
facsimile to the following addresses:

 

24

 

 

·If to the SELLERS:

 

VOLTEO ENERGIE S.P.A.

 

Via Giovanni Bensi 12/3 - 20152 Milano (MI), Italy

 

Fax: +39 0287211707

 

Mail PEC: volteoenergie@legalmail.it

 

OVERLAND S.R.L.

 

Via del Carmine, 2/A – 27029 Vigevano (PV), Italy

 

Fax: +39 038183698

 

Mail PEC: overlandsrl@legalmail.it

 

AGRIHOLDING S.R.L.

 

Via Durini, 27 – 20122 Milan (MI), Italy

 

Mail PEC: agriholdingsrl@legalmail.it

 

·If to the BUYER:

 

BLUESPHERE ITALY S.R.L.

 

Corso G. Matteotti, 1 – 20122 – Milano (MI), Italy

 

Mail PEC: bluesphereitalysrl@legalmail.it

 

or to the different addresses subsequently communicated in writing by one PARTY
to the other PARTY.

 

A PARTY may notify the other PARTY of a change to its name, relevant addressee,
address or fax number for the purposes of this clause, provided that such notice
shall only be effective on: (i) the date specified in the notification as the
date on which the change is to take place; or (ii) if no date is specified or
the date specified is less than 5 (five) BUSINESS DAYS after the date on which
notice is given, the date following 5 (five) BUSINESS DAYS after notice of any
change has been given.

 

Notices shall be deemed to have been received on the date of transmission of the
facsimile, as indicated in the facsimile confirmation report.

 

In proving service it shall be sufficient to prove that the envelope containing
such notice was properly addressed and delivered to the address shown thereon,
and that the facsimile transmission was made and a facsimile confirmation report
was received, as the case may be.

 

11.06.Waiver. Any waiver by a PARTY at any moment or for any period of time of
any provision of this AGREEMENT shall not be construed by the other PARTIES as a
renunciation of said provisions or rights, which may be enforced at any
subsequent moment.

 

11.07.Assignment. Neither PARTY may assign any of its rights, title or interest
under this AGREEMENT without the prior consent of the other parties, except that
the BUYER shall always be entitled to assign, with no SELLER’s consent being
required, any of the BUYER’S rights arising out of this AGREEMENT (including
those arising from the indemnification provisions) to a company controlled by
the BUYER. Subject to the preceding sentence, this AGREEMENT will apply to, be
binding in all respects upon, and incur to the benefit of the successors and
permitted assignees of the PARTIES.

 

11.08.Governing Law and Language. The construction, validity and performance of
this AGREEMENT shall be governed by the laws of Italy. The AGREEMENT may be
translated into any language other than the English language, provided, however,
that, for all purposes, the English language text of the AGREEMENT shall
prevail.

 

25

 

 

11.09.Arbitration. Any dispute arising from this AGREEMENT or originated from
it, and/or related to it, shall be resolved by a three-person arbitration panel
pursuant to the National Arbitration Rules of the International and National
Chamber of Arbitration of Milan, Italy, which the PARTIES declare they know and
accept in their entirety. The arbitration panel shall decide according to the
rules on judicial arbitration (“arbitrato rituale”) set forth under Italian law.
The place of arbitration shall be Milan. The arbitration shall be conducted in
English. The decision of the arbitral tribunal will be final and may not be
appealed. The arbitral tribunal shall not act as ex aequo et bono (but as
“arbitrato secondo diritto”). The judgment on the arbitral award may be entered
by any court or courts of competent jurisdiction including, but not limited to,
any court that has jurisdiction over either of the parties or any of their
assets. For the purpose of this arbitration procedure SELLERS shall be
considered one sole party

 

11.10.Announcements. Each of the PARTIES to this AGREEMENT hereby agrees with
the other PARTIES that, except as required to comply with the requirements of
mandatory provisions of law, no press release or similar public announcement or
communication will be made or caused to be made concerning the execution or
performance of this AGREEMENT unless specifically approved in advance by BUYER,
in its sole discretion.

 

11.11.Several liability. Anything to the contrary in this AGREEMENT or in any
applicable law notwithstanding, SELLERS shall be severally (and not jointly
amongst them) liable against BUYER under this AGREEMENT according to the
APPLICABLE PERCENTAGE.

 

IN WITNESS THEREOF, the PARTIES hereto have signed this AGREEMENT and its
Exhibits on May 14th, 2015 in Milan.

 

/s/ Roy Amitzur               Blueshpere Italy S.r.l.   Volteo Energie S.p.A.  
              Agriholding S.r.l.                 Overland S.r.l.

 

26

 

 

LIST OF EXHIBITS

 

-Exhibit 1.01.a. - BALANCE SHEET

-Exhibit 1.01.b. - INTERIM FINANCIAL STATEMENT

-Exhibit 1.01.c. – NET ASSETS

-Exhibit 2.03. - CORPORATE GUARANTEE

-Exhibit 3.01.a - BASE MODEL

-Exhibit 3.01.b. - SELLERS SHAREHOLDERS’ LOANS

-Exhibit 3.02.(b) - NOTE FORM

-Exhibit 4.01.a - LIST OF CHANGE OF CONTROL CONTRACTS

-Exhibit 4.01.b – WAIVER REQUEST

-Exhibit 6.02.a.(ii) – RESIGNATION LETTER

-Exhibit 6.02.b. - WAIVER LETTER

-Exhibit 7.02. - PRE-CLOSING NET ASSETS CALCULATION

-Exhibit 7.04. – FINAL CLOSING NET ASSET CALCULATION

-Exhibit 7.08. - VAT REIMBURSEMENT

-Exhibit 7.09.(a) - VOLTEO OUTSTANDING TRADE RECEIVABLES

-Exhibit 8.01.5 - CAPITALIZATION

-Exhibit 8.01.6 - OWNERSHIP

-Exhibit 8.01.10.c - DEBTS RESCHEDULING AGREEMENTS

-Exhibit 8.01.15 – LIST OF CONTRACTS

-Exhibit 8.01.17 - BANK ACCOUNTS

-Exhibit 8.01.25 - DUE DILIGENCE INFORMATION

 

27

 

 

 